PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/601,754
Filing Date: 15 Oct 2019
Appellant(s): Efrati et al.



__________________
Jorge Tony Villabon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated March 9, 2021 (“Final Act.”) from which this appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The following is a listing of the prior art cited and applied in the appealed rejections as argued in the Appeal Brief filed September 9, 2021 (“Appeal Br.”):
U.S. Patent No. 8,929,257, to Goepp et al. (“Goepp”).
U.S. Patent Application Publication No. 2002/0078153, to Chung et al. (“Chung”).
U.S. Patent Application Publication No. 2014/0270129, to Bracken et al. (“Bracken”).
U.S. Patent Application Publication No. 2010/0061539, to Cloran et al. (“Cloran”).

Appellant argues claim 1 is representative for each of independent claims 1, 10, and 16. See Appeal Br. 15. Claim 1 recites, with the limitations argued by Appellant being labeled [A], [B], and [C], and underlined:
A method for handling calls between associated devices of a shared telephony account, comprising: establishing a communication session between a first end-user device and a second end-user device;
[A] receiving a first notification message from the first end-user device indicating that the communication session is at least one of visible or joinable by one or more devices associated with the first end-user device, 
[B] wherein the one or more devices are associated with the first end-user device when the one or more devices are one of (i) pre-registered and stored with an association to the first end-user device, (ii) pre-authenticated to tether the one or more devices to the first end-user device, or (iii) pre- associated with a same user account profile; and 
[C] sending a second notification message to the one or more devices associated with the first end-user device indicating that a user of each of the one or more devices associated with the first end-user device may at least one of join or listen to the communication session, wherein the user of the first device is not the user of the one or more devices associated with the first end-user device.

Appellant makes three main arguments:
The rejections of claims 1-8, 10-13, 16, and 17 under 35 U.S.C. § 103 over Goepp in view of Chung are in error. See Appeal Br. 10-15.
The rejections of claims 9 and 15 under section 103 over Goepp and Chung, and in further view of Braken are in error. See Appeal Br. 16-17.
The rejection of claim 14 under section 103 over Goepp and Chung, and in further view of Cloran is in error. See Appeal Br. 17-18.

These arguments are not persuasive for at least the following reasons.
Response to Appellant’s Argument I
Appellant expands on argument I with four additional sub-arguments, all of which focus on the limitations as recited in independent claim 1 and none of which are persuasive.
In the first sub-argument, Appellant argues that limitation [B] of claim 1 is not taught or suggested by the relied upon teachings (paragraphs 14, 102, and 141) of Chung in the rejection of claim 1. See Appeal Br. 7-11. The cited paragraphs generally describe a Presence and Availability List (PAL) that is used to show various features of users participating in an electronic conference and the conference itself, including users belonging to a conference, changes to aspects of the conference, or other conference features that may be displayed in the PAL. See Chung ¶¶ 14, 102, 141. Appellant does not disagree with this characterization of the PAL in Chung. See Appeal Br. 9. Even so, Appellant specifically argues:
[A]ssociating a user and user state in a conference with a PAL and associating the PAL with the conference fails to teach or suggest a) pre-registering and storing the one or more devices with an association to the first end-user device (i.e., instead in Chung users and a user state (not devices) in a conference are associated with a PAL and the PAL is associated with a conference), or b) pre-authenticating to tether the one or more devices to the first end-user device (i.e., instead in Chung there is no pre-authentication of one or more devices to a first end-user device), or c) pre-associating the one or more devices with a same user account profile i.e., instead in Chung there is no pre-association of user devices with a same user account profile and only real-time association of users and user states with a PAL). 

(Appeal Br. 9-10.) (Emphasis added.) Appellant’s main point in this sub-argument is understood to be that the users in Chung are not “devices,” as claimed (see id.), and thus, the PAL in Chung does not teach any of the associations in (i), (ii), and (iii), as recited in claim 1, which correspond to a), b), and c) in Appellant’s argument above (see Appeal Br. 9-10). This first sub-argument is not persuasive.
Turning to the cited paragraphs in the rejection, Chung describes that a user and the user’s devices are inextricably intertwined because a user must use a device to participate in the conferences. See Fig. 10, ¶ 141, “The method as depicted in FIG. 10 begins when the SEC client 170 associated with User A sends a subscription message to the PAL manager 116 (step 1002). The subscription message of step 1002 is addressed to the user identifier for User C.” The idea that the terms “user” and “user device” are interchangeable and inextricably linked, such that one references the other, is further supported in other passages of Chung:
For example, User A … prefers to use the desktop phone, whereas User B … likes to use her multimedia PC. Hence, SEC establishes an IP connection to User B's PC and a PSTN connection to User A's telephone and bridges the two connections in the conference.
Chung ¶ 11.

In our invention, users may create text only or voice only conferences each of which may be changed spontaneously to both voice and text and then back. 
Chung ¶ 12.

Users manage their PAL through a user interface which allows them to add and delete entries in the PAL. PALs for all users are held separately in the SEC data base. A user's PAL is available on the UI if the device is capable of displaying the PAL.
Chung ¶ 14.

Chung also shows in Figures 1, 2, and 3B, and explains in the corresponding disclosure, that user communication devices 180, 182, and device 370 are used in a conference by users. See Chung ¶¶ 39-40, “SEC clients and communications device … are integrated on a single device”; see also ¶ 70, “User A 
In light of the entirety of Chung, it is clear that a user is representative of and linked to a user device and vice versa. Similarly, Goepp describes that a user and a user device are equivalent to one another. See Goepp Fig. 5, elements 102, 502, Col. 15, ll. 57-Col. 6, ll. 1-14. Thus, both Goepp and Chung alone, or when combined, clearly teach that a reference to a user or a user’s device necessarily references (i.e., is an association to) the other. As a result, Appellant’s argument that a user in Chung does not teach or representative of a user device is not persuasive.
Appellant also appears to be arguing in the first sub-argument that the PAL in Chung cannot be indicative of the claimed associations (i), (ii), and (iii) of limitation [B], “i.e., instead in Chung users and a user state (not devices) in a conference are associated with a PAL and the PAL is associated with a conference …, i.e., instead in Chung there is no pre-authentication of one or more device to a first end-user device …, or … i.e., instead in Chung there is no pre-association of user devices with a same user account profile and only real-time association of users and user states with a PAL”. See Appeal Br. 9-10. This is also not persuasive because Chung clearly teaches a PAL associates users, user devices, and conference characteristics.
Chung ¶¶ 13, 14, with emphasis, describe:
[0013] Once a conference has been created there is provision for any participant to add one or more participants to the conference at any time. There is also provision for any participant to leave the conference, including the user who created the conference, without affecting other conference participants. As participants join and leave the conference the Presence and Availability List (PAL) associated with the conference changes dynamically to reflect these changes and all conference participants see these changes. Similarly, the state of conference participants can change during the conference and these changes are reflected in the conference PAL. For example, a user can stay connected to the conference but indicate that they are temporarily busy if they are not actively listening because they may be actively participating in a second conference. Note: Users may participate in multiple conferences, in different ways, at the same time.

[0014] There is a PAL associated with each user to indicate the presence and availability of their friends, associates, and other entities, and a different PAL associated with each conference. Users manage their PAL through a user interface which allows them to add and delete entries in the PAL. PALs for all users are held separately in the SEC data base. A user's PAL is available on the UI if the device is capable of displaying the PAL. PAL availability information is updated as it changes through a subscribe/notify paradigm. One embodiment of our invention allows for a PAL to reference other users or other objects such as persistent conferences, or a lamp in a bedroom. The availability attributes differ by type of object.

The PAL in Chung is expressly used to associate users, user devices, conferences, etc. to each other. See Chung ¶¶ 13, 14, 49. For example, each user operating their corresponding device uses a PAL to indicate whether they join, leave, or are busing during a conference, the state of a conference can also be saved in a PAL, and the PAL expressly links users by the mere fact that the PAL associates the users to a conference. Id. Users manage their PAL so others will have updated status information. Id. The information in a PAL may be registered before, during, and after a conference since a PAL is “dynamically” changed. Id. Moreover, Chung teaches “pre-registering”, “pre-authenticating” and “pre-associating” not only because the claim is silent as to a point of reference for what constitutes “pre-” registration, authentication, or association, but also because each recordation and change to a PAL is prior to (i.e., “pre-”) some other activity, such as modifying or ending the conference. See Chung ¶¶ 13, 14. Moreover, there is no reason that the conference indicated in a PAL or the PAL itself may not also be considered a “user account profile” under a broadest reasonable interpretation since each is a type of profile associated with a user. See id. Lastly, Appellant’s arguments do not provide evidence or explanation as to why the PAL in Chung cannot teach the claimed associations (i), (ii), and (iii) apart from the argument that a user is not a user device, which is not persuasive for the reasons above.

Regarding the second sub-argument, Appellant argues the reason presented for the combination of Goepp and Chung is conclusory and without proof from either reference, and that “the Examiner is using impermissible hindsight [by using Appellant’s teachings and claims] to reject the Appellant’s claims in light of the combination of Goepp and Chung.” See Appeal Br. 11. This is not persuasive because the rejection of claim 1 (see Final Act. 4) explains that the combination of Goepp and Chung would be motivated by “ways to increase [a device’s] ability to join a conference for a variety of reasons, such as increasing productivity of a group across users located worldwide,” which is expressly described in Chung, paragraphs 4-10. No part of the rejection or reason for combining Goepp and Chung relies on any teaching from Appellant’s specification or claims. See Final act. 4. As a result, the second sub-argument is not persuasive.
Regarding the third sub-argument, Appellant argues “Goepp only teaches that a message or status of users of a conference session and/or a status of the conference session itself are notifications sent to each user of the conference session and fails to teach or suggest [(along with Chung)] a first notification message from the first end-user device indicating that a communication session with a second end-user device is at least one of visible or joinable by one or more devices associated with the first end-user device and a second notification message to the one or more devices associated with the first end-user device indicating that a user of each of the one or more devices associated with the first end-user device may at least one of join or listen to the communication session as claimed by at least the Appellant’s independent claim 1.” See Appeal Br. 13-14. In other words, Appellant argues that neither Goepp nor Chung teaches or suggests the limitations [A] or [C] of claim 1. See id.
This third sub-argument is not persuasive. 
Initially, Appellant does not appear to be arguing the actual rejection since Appellant argues Goepp does not teach the entirety of limitations [A] and [C] even though Goepp was not used to teach See Appeal Br. 12-13. In the Final Act. on pages 3-4, Goepp, Col. 16, lines 15-44, was cited as teaching all of limitation [A] and part of limitation [C] of claim 1, and Chung in at least Figures 7 and 10, as well as paragraphs 83 and 141, was used to teach the additionally recited features of limitation [C]. As a result, it is the combination of Goepp and Chung that makes obvious the limitations recited in [A] and [C] of claim 1.
Turning to the rejections, column 16, lines 15-44 in Goepp describe various notifications that may be sent/received between users, including from a first user during initiation and management of the conference, including a sub-conference. See also Goepp Col. 16, ll. 1-14. As a further example, “participants in the main conference call may continue to see video associated with the users involved in the sub-conference,” which is a received notification that indicates the sub-conference is at least visible, as recited in limitation [A] of claim 1, and where it is understood that the sub-conference is part of the main conference (i.e., is part of the claimed “communication session”). See Goepp Fig. 5, Col. 16, ll. 24-26. Goepp also teaches that other, “second”, notifications may be sent to the users during a conference, such as tones, status indicators, recorded audio, etc. See Goepp Col. 16, ll. 28-44. Thus, Goepp teaches in claim 1, at least the recited “first notification” in limitation [A] and part of the “second notification” in limitation [C].
Looking to Chung, Figures 7 and 10 show various messages exchanged between users to initiate and manage conferences. At least one of these messages may be an invitation to a conference. See e.g., Chung Fig. 7, steps 702, 706, ¶ 83. An invitation to a conference is a notification “indicating that a user of each of the one or more devices associated with the first end-user device may at least one of join or listen to the communication session,” as recited in limitation [C] of claim 1. Thus, while Goepp describes various examples of information in notification messages and what that information may convey, including a session being visible, Chung further teaches other notifications may include an indication that a communication session is joinable. Thus, as explained in the rejection of claim 1, it is the See Final Act. 3-4. As such, along with the reason for combining Goepp and Chung provided in the rejection (see Final Act. 4), Appellant’s third sub-argument is not persuasive.
Lastly, Appellant argues in the fourth sub-argument that “the teachings of Goepp and Chung, alone or in any allowable combination, also fail to render obvious the Appellant’s independent claims 10 and 16, which recite similar relevant features as independent claim 1.” Appeal Br. 15. Appellant also argues that “at least because the Appellant’s independent claims 1, 10 and 16 are not rendered obvious by the teachings of Goepp and Chung, alone or in any allowable combination, the Appellant's dependent claims 2-8, 11-13, and 17 … are also not rendered obvious by the teachings of Goepp and Chung”. Appeal Br. 15. Appellant does not present any additional substantive arguments for any other claim besides claim 1 (see id.), and at least independent claims 10 and 16 recite limitations of differing scope than claim 1, the rejections of which were not argued to be in error. See Appeal Br. 15. As a result, and because Appellant’s arguments with respect to the features of claim 1 are not persuasive, the fourth sub-argument is also not persuasive.
Response to Appellant’s Argument II
Appellant argues that Bracken does not remedy the alleged deficiencies of Goepp and Chung, thus, the rejections of claims 9 and 15 are also in error. See Appeal Br. 16-17. Since Appellant’s arguments with respect to Goepp and Chung are not persuasive as discussed above, and because Appellant makes no other arguments regarding the rejections over Bracken, this argument is not persuasive.
Response to Appellant’s Argument III
Appellant argues that Cloran does not remedy the alleged deficiencies of Goepp and Chung, thus, the rejection of claim 14 is also in error. See Appeal Br. 17-18. Since Appellant’s arguments with 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOSHUA KADING/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
Conferees:
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.